


110 HR 6321 IH: Home Energy Affordability Tax Relief

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6321
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  refundable credit against income tax to assist individuals with high
		  residential energy costs.
	
	
		1.Short titleThis Act may be cited as the
			 Home Energy Affordability Tax Relief
			 Act of 2008 or the HEATR Act of
			 2008.
		2.Refundable credit
			 for residential energy costs
			(a)In
			 generalSubchapter B of
			 chapter 65 of the Internal Revenue Code of 1986 (relating to rules of special
			 application) is amended by adding at the end the following new section:
				
					6431.Refundable
				credit for residential energy costs
						(a)General
				ruleIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle for the taxable year an amount equal to the lesser of—
							(1)33 percent of the amount of the taxpayer’s
				residential energy costs for such taxable year, or
							(2)$500.
							(b)Income
				limitation
							(1)In
				generalThe amount allowable
				as a credit under subsection (a) for any taxable year shall be reduced (but not
				below zero) by an amount which bears the same ratio to the amount so allowable
				(determined without regard to this paragraph) as—
								(A)the amount (if
				any) by which the taxpayer's adjusted gross income exceeds $50,000 (twice such
				amount in the case of a joint return), bears to
								(B)$10,000.
								(2)Determination of
				adjusted gross incomeFor purposes of paragraph (1), adjusted
				gross income shall be determined without regard to sections 911, 931, and
				933.
							(c)Definitions and
				special rulesFor purposes of
				this section—
							(1)Residential
				energy costsThe term residential energy costs means
				the amount paid or incurred by the taxpayer during the taxable year—
								(A)to any utility for
				electricity or natural gas used in the principal residence of the taxpayer
				during the heating season, and
								(B)for any qualified fuel for use in the
				principal residence of the taxpayer but only if such fuel is the primary fuel
				for heating such residence.
								(2)Principal
				residence
								(A)In
				generalThe term principal residence has the meaning
				given to such term by section 121; except that no ownership requirement shall
				be imposed.
								(B)Special
				rulesSuch term shall not include—
									(i)any residence
				located outside the United States, and
									(ii)any residence not
				used as the taxpayer’s principal place of abode throughout the heating
				season.
									(3)Heating
				seasonThe term heating season means October,
				November, December, January, February, and March.
							(4)Qualified
				fuelThe term qualified
				fuel includes propane, heating oil, kerosene, wood, and wood
				pellets.
							(d)Other special
				rules
							(1)Individuals
				paying on level payment basisAmounts paid for natural gas under a level
				payment plan for any period shall be treated as paid for natural gas used
				during the portion (if any) of the heating season during such period to the
				extent of the amount charged for natural gas used during such portion of the
				heating season. A similar rule shall apply to electricity and any qualified
				fuel.
							(2)Homeowners
				associations, etcThe application of this section to homeowners
				associations (as defined in section 528(c)(1)) or members of such associations,
				and tenant-stockholders in cooperative housing corporations (as defined in
				section 216), shall be allowed by allocation, apportionment, or otherwise, to
				the individuals paying, directly or indirectly, for the residential energy cost
				so incurred.
							(3)Dollar amount in
				case of joint occupancyIn
				the case of a dwelling unit which is the principal residence by 2 or more
				individuals, the dollar limitation under subsection (a)(2) shall be allocated
				among such individuals under regulations prescribed by the Secretary.
							(4)Treatment as
				refundable creditFor
				purposes of this title, the credit allowed by this section shall be treated as
				a credit allowed under subpart C of part IV of subchapter A of chapter 1
				(relating to refundable credits).
							(e)Inflation
				adjustment
							(1)In
				generalIn the case of any
				taxable year beginning in 2009, each of the dollar amounts contained in
				subsections (a)(2) and (b)(1)(A) shall be increased by an amount equal
				to—
								(A)such dollar
				amount, multiplied by
								(B)in the case
				of—
									(i)the dollar amount
				contained in subsection (a)(2), the fuel price inflation adjustment for 2009,
				and
									(ii)the dollar amount
				contained in subsection (b)(1)(A), the cost-of-living adjustment determined
				under section 1(f)(3) for 2009 by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
									(2)Fuel price
				inflation adjustmentFor purposes of paragraph (1)(B)(i)—
								(A)In
				generalThe fuel price inflation adjustment for 2009 is the
				percentage (if any) by which—
									(i)the CPI fuel
				component for October of 2008, exceeds
									(ii)the CPI fuel
				component for October of 2007.
									(B)CPI fuel
				componentThe term CPI fuel component means the fuel
				component of the Consumer Price Index for All Urban Consumers published by the
				Department of Labor.
								(3)Rounding
								(A)Credit
				amount
									(i)Credit
				amountIf the dollar amount
				in subsection (a)(2) (after being increased under paragraph (1)), is not a
				multiple of $10, such dollar amount shall be rounded to the nearest multiple of
				$10.
									(ii)Income
				thresholdIf the dollar amount in subsection (b)(1)(A) (after
				being increased under paragraph (1)), is not a multiple of $50, such dollar
				amount shall be rounded to the next lowest multiple of $50.
									(f)Application of
				sectionThis section shall apply to residential energy costs paid
				or incurred after the date of the enactment of this section, in taxable years
				ending after such date, and before January 1,
				2010.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by striking or 6428 or and
			 inserting , 6428, 6431, or.
				(2)The table of
			 sections for subchapter B of chapter 65 of such Code is amended by adding at
			 the end the following new item:
					
						Sec. 6431. Refundable credit for
				residential energy costs..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
